UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4315


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEMALL ROBERT BLYTHE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:13-cr-00206-D-1)


Submitted:   March 8, 2016                 Decided:   March 22, 2016


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sarah Jessica Farber, FARBER LAW FIRM, Raleigh, North Carolina,
for Appellant.   Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jemall Robert Blythe appeals the district court’s judgment

revoking     his    probation          and        sentencing       him    to      11   months’

imprisonment.           Counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that she has found no

meritorious      grounds        for    appeal          but   questioning        whether     the

sentence was substantively reasonable.                         Blythe was advised of

his right to file a pro se supplemental brief, but has not done

so.

      We review a sentence imposed on revocation of probation

under the same standard as a sentence imposed on revocation of

supervised release.            United States v. Moulden, 478 F.3d 652, 655

(4th Cir. 2007).              “A district court has broad discretion when

imposing a [revocation] sentence.”                        United States v. Webb, 738

F.3d 638, 640 (4th Cir. 2013).                         “We will affirm a revocation

sentence   if      it    is    within       the       statutory    maximum      and    is    not

‘plainly unreasonable.’”                Id.           In conducting this review, we

assess     the      sentence          for     reasonableness,             utilizing         “the

procedural       and       substantive                considerations”          employed      in

evaluating    an    original          criminal         sentence.         United    States     v.

Crudup, 461 F.3d 433, 438 (4th Cir. 2006).                          Only if a sentence

is unreasonable will we “then decide whether the sentence is

plainly unreasonable.”                Id. at 439.             A sentence is presumed

reasonable if it is within a range properly calculated under

                                                  2
Chapter Seven of the United States Sentencing Guidelines Manual.

Webb, 738 F.3d at 642.          We hold that Blythe has failed to rebut

the presumption that his within-range sentence is reasonable.

     In   accordance     with    Anders,     we   have   reviewed     the   entire

record for any meritorious grounds for appeal and have found

none.     Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform Blythe, in writing, of

his right to petition the Supreme Court of the United States for

further review.        If Blythe requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel   may   move    in    this   court   for   leave    to     withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Blythe.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this    court   and   argument      would    not   aid    the

decisional process.

                                                                          AFFIRMED




                                        3